DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16 and 19 have been amended.

Claims 22 and 23 have been added.

Claims 17 and 18 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14) and Species I (Claims 6-7) in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the ground(s) that because the claims are not distinct.  This is not found persuasive because the claims are distinct. Examiner provided a proper restriction. Applicant is incorrect in its assumption that “the claims do not overlap in scope” means the groups contain no common limitations. MPEP 806.05 establishes that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Examiner established this in its analysis. Examiner identified limitations within each group that are solely in that particular group and do not contain obvious variation. Therefore, because there are distinct limitations in each group there is a way to infringe on the 1st invention without infringing on the 2nd 
Regarding Applicant’s arguments regarding the attached presentation noting that if embodiments ABC is presented in the specification then AB and AC are not mutually exclusive; Applicant’s arguments are not persuasive. Applicant merely alleges the specification provides support of such an embodiment and from an initial examination the specification does not present an embodiment with the identified limitation from groups I-III but merely presents those embodiments. Absent a further explanation as to how the specification presents that single embodiment, Applicant’s arguments are not persuasive.
Applicant argued that Examiner did not establish a search burden. Examiner does not find this argument persuasive. As Examiner noted the claims can be classified in separate CPC classifications. Additionally, the are the different search strategies one would enable in searching for the three separate groups. Merely because there are some common limitations in the groups does not mean the search is not burdensome; currently and the potential amendments down the road. There is a search burden for the three groups.
Regarding Applicant’s arguments that newly added claims 22 and 23 make the restriction between the groups invalid. This argument is not persuasive. The addition of new matter into Group I that was the basis for the restriction does not invalidate the initial restriction. Applicant has merely utilized the backdoor way to have Groups II and III examined. Thus Examiner will review Group I, Species I in this office action.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-16 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2021.

Claims 1-7, 22, and 23 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as vending a product to a user. 

Claim 1 recites the limitations of: 
a short message service (SMS) text message from a first user, 
the SMS text message comprising a vending token for a vending machine and a source phone number of the first user; 
user data associated with the source phone number; 
determining whether the vending token may be redeemed by the first user according to the user data; 
and vending a product to the first user in response to determining the vending token may be redeemed by the first user, 
the vending being performed without requiring payment by the first user to the vending machine at the time of the vending.  



This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a vending machine and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a short message service (SMS) text message
obtaining user data

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a vending machine amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a short message service (SMS) text message
obtaining user data

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0043] [0056], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 



Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has conducted a prior art search on Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.  

Examiner would like to cite but not rely on the following references which describe the state of the art related to using mobile devices in conjunction with vending machines.

US 10482443 B2		Suelberg; Thilo
US 11205163 B2		Patel; Paresh K.
US 20030014315 A1	Jaalinoja, Harri  et al.
US 20090018914 A1	Smith; Travis L.
US 20150310438 A1	Kassemi; James et al.
US 20160050203 A1	HEFETZ; GUY
US 20210065149 A1	FERGUSON K B et al.
US 20210176239 A1	Rose; Evan Chase
US 20220012976 A1	Saupe; Arne et al.
US 6584309 B1		Whigham; Roger Chris
US 7085556 B2		Offer; Gero
US 7127236 B2		Khan; Mohammad A. et al.
US 7721958 B2		Belfer; Ellis Samuel et al.
US 8396589 B2		Katzenstein Garibaldi; Martin et al.
US 8489140 B2		Weiner; Avish Jacob et al.
US 8856045 B1		Patel; Paresh K. et al.
US 9875473 B2		Patel; Paresh K.
WO 2008083025 A2	CARLSON MARK

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693